UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported):January 27, 2011 (January 24, 2011) INX Inc. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-31949 Commission file number 76-0515249 (I.R.S. EmployerIdentification No.) 11757 Katy Freeway Houston, Texas 77079 (Address of Registrant’s principal executive offices) (713) 795-2000 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 24, 2011, INX Inc. (the “Company”) received a letter from the NASDAQ Listing Qualifications Panel (the “Panel”) granting the Company’s request for an extension of time, as permitted under NASDAQ’s Listing Rules, to comply with the annual shareholder meeting and proxy solicitation requirements set forth in NASDAQ Listing Rules 5620(a) and 5620(b), respectively. In accordance with the Panel’s decision, the Company must solicit proxies and hold its annual meeting on or before May 10, 2011. As previously announced on Form 8-K filed with the Securities and Exchange Commission on December 22, 2010, the Panel granted continued listing of the Company’s securities on NASDAQ through April 11, 2011, to permit the Company to regain compliance with the filing requirement for continued listing, as set forth in NASDAQ Listing Rule 5250(c)(1). While the Company is taking steps to regain compliance in accordance with the Panel’s decision, there can be no assurances that the Company will be able to do so. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 27, 2011 INX Inc. By:/s/ Philip Rydzewski Name: Philip Rydzewski Title:Chief Financial Officer
